To compel respondent to order a trial upon a plea to the jurisdiction of the justice, from whose judgment relator had appealed, the plea being that the value of property replevined was $200, and therefore the justice had no jurisdiction.
Denied February 16, 1886.
Held, that the jurisdiction of a justice, in replevin, attaches according to the claim in the affidavit, and having attached continues to judgment at least up to five hundred dollars, and that a plea in abatement is not necessary to destroy the jurisdiction of a justice depending upon the amount in controversy, if shown on the trial to be excessive.